Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to the application filed on 6/29/2020.  
Claims 1-20 are pending and examined below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-6 and 8-20 are directed to a method, a non-transitory computer storage medium and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “receiving a first image of an object, the first image being captured at a first time; receiving a second image of the object, the second image being captured at a second time different from the first time; determining that the object in the first image is a same object in the second image; determining that the at least one difference indicates damage to the object that exceeds wear and tear depreciation damage, wherein the determination that the damage exceeds wear and tear depreciation damage is based at least in part on an amount of elapsed time between the first time and the second time”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of fundamental economic principles or 
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a processor to perform all the steps of the claim.  The processor is recited at a high-level of generality to perform the functions of “receiving… images; determining…that the object in images; aligning…features of the objects of the images; determining…the different of the objects; and determining…the difference indicates damage of the object”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor to perform the functions of “receiving… images; determining…that the object in images; aligning…features of the objects of the images; determining…the different of the objects; and determining…the difference indicates damage of the object”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
 When viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function 
Independent claim 5 recite limitations substantially similar to claim 1.  Thus, the claims are rejected based on the same reasoning as above in claim 1.  Thus, the claim is not eligible.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “receiving an input requesting to capture the second image; wherein the second image comprises an actual object associated with the property; the second image capture is comparable to a third image captured of the actual object at a different time from when the second image was captured”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices (including insurance) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a processor, a camera and a mobile device to perform all the steps of the claim.  The processor, the camera and the mobile device are recited at a high-level of generality to perform the functions of “displaying…a firs image and instruction to capture the second image; overlaying…a representation of the object…; receiving…an input…; saving…the image; and compare…the images”, such that it amounts no more than mere instructions to 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor to perform the functions of “displaying…a firs image and instruction to capture the second image; overlaying…a representation of the object…; receiving…an input…; saving…the image; and compare…the images”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
 When viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
As for dependent claims 2-4, 6, 8-16 and 19-20, these claims recite limitations that further define the abstract idea noted in claim 1, 5 and 17.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  
For more information, please see The Patent Subject Matter Eligibility Guidance
(https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
Claims 1-6 and 8-20 are defined over the prior arts.  
Skinner et al. (2015/0067458) teaches a method and a system relates generally to documenting a condition of property, and more particularly, but not exclusively, to documenting a condition of real and/or personal property at a time when possession of the property is transferred to a party and to archiving the documented condition for subsequent access.  Narita (9,709,922) teaches An image processing apparatus includes a generation unit configured to generate a composite image to be combined with an input image, a first calculation unit configured to perform, based on a type of the composite image, approximation calculation of a value indicating a toner amount to be used in printing the composite image generated by the generation unit, a second calculation unit configured to calculate, based on a value indicating a toner amount to be used in printing the input image and the value indicating the toner amount to be used in printing the composite image, which is obtained by approximation calculation performed by the first calculation unit, a value indicating a toner amount to be used in printing the input image combined with the composite image, and a notification unit configured to notify 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/            Primary Examiner, Art Unit 3694